                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Loretta Azuka Obi

     v.
                                            Case No. 18-cv-550-SM
Exeter Health Resources, Inc., et al




                                ORDER


     No objection having been filed, I herewith approve the

Superseding Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated October 2, 2018 for the reasons set forth

therein. Claims 2(c) and 4, as identified in the Superseding

Report and Recommendation, are dismissed as to all defendants.

Plaintiff’s defamation claims and fraud claims are dismissed

without prejudice.

     “‘[O]nly those issues fairly raised by the objections to

the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.
1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).



                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge


Date: October 27, 2018

cc:   Loretta Azuka Obi, pro se
      Timothy Benjamin Sweetland, Esq.
      Julie K. Connonlly, Esq.
